AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I   \\

                                          UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                          V.                                             (For Offenses Committed On or After November I, 1987)


                     Cristian Penaloza-Bacho                                             Case Number: 2:19-mj-11648

                                                                                        Jo Anne Tyrell
                                                                                        Defendant's Attorney


REGISTRATION NO. 21712508
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                               -----------------------------
 •     was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                      Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

 D The defendant has been found not guilty on count( s)
                                                                                     --------------------
 •     Count(s)
                  ------------------
                                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •       TIME SERVED                                    0 ____j_;_\_c_r____ days
 IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, December 9, 2019
                                                   F_I_L_E_____
                                  rf"ll.?,.;;,,..,_ _                          -n.ate of Imposition of Sentence
                                                            0
Received     ---~---DEC
             DUSM
                        - 9 2019
                                                                                       ORABLE RUTH B      EZ MONTENEGRO
                                                                                     ITED STATES MAGISTRATE JUDGE
                                       CLEHK             u~, _;' .
                                                       r-1:C COLJHT  r
                                    SOUTHERN r,::, rn,CT OF CAU" ORNIA
                                   1---                    --···-~-----S'c:c~:~::v
Clerk's Office Copy                                                                                                                2:19-mj-11648
